Per Curiam.

A motion has been filed herein to dismiss the appeal for failure to include and serve all necessary parties and for misjoinder of parties.
This case presents the identical problem raised in Reuben McMillan Free Library Assn. v. Mahoning County Budget Comm., 175 Ohio St., 191, respecting failure to join the parties required by statute in an appeal from the Board of Tax Appeals.

Motion sustained and appeal dismissed.

Taft, C. J., Zimmerman, Matthias, O’Neill, Griffith, Herbert and Gibson, JJ., concur.